Case 1:20-cv-24775-BB Document 1-2 Entered on FLSD Docket 11/19/2020
Filing # 114974640 E-Filed 10/14/2020-03:25:28 PM

DEFENDANT'S
EXHIBIT

Saget

IN THE CIRCUIT COURT OF THE.
11TH JUDICIAL CIRCUIT IN AND FOR
MIAMI-DADE COUNTY, FLORIDA

      
   

  
 

TARIZA HOLMES

Plaintiff,
VS. Case No.:
AKIMA GLOBAL SERVICES, LLC,

Defendant.
/

COMPLAINT
Plaintiff, TARIZA HOLMES (‘Plaintiff’), by and through the undersigned- counsel,
hereby sues Defendant, AKIMA GLOBAL SERVICES, LLC, (“Defendant”), and alleges as
follows:

1. This is an action for declaratory and injunctive relief and damages in excess of $36;000,
exclusive of attorney fees and costs, for Defendant’s unlawful, retaliatory discharge of Plaintiff
in violation of Florida’s private sector Whistleblower’s Act, Fla. Stat. § 448.101-448.102
(“FWA”).

2. At all times material hereto, Plaintiff was a resident of Miami-Dade County, Florida.

3. Defendant is Florida Profit Corporations authorized to conduct business in the State of
Florida and in Miami-Dade County, Florida.

4. Venue is proper in Miami-Dade County because all of the actions complained of herein

occurred within the jurisdiction of Miami-Dade County.

5. All conditions precedent for the filing of this action before this Court has been previously

met, including the exhaustion of all pertinent administrative procedures and remedies.
Case 1:20-cv-24775-BB Document 1-2 Entered on FLSD Docket 11/19/2020 Page 2 of 28

FACTUAL ALLEGATIONS COMMGN TO ALL COUNTS

6. Plaintiff performed work for Defendant as a detention officer and security from on or
about 2015 through on or about February 5, 2019.

7. On January 4, 2019, Plaintiff was working in the Medical Housing Unit with Nurse
Farinas.

8. At this date and time, the detainee in Nurse Farinas’ care experienced a medical
emergency.

9. The detainee fell forwards towards the fioor and began having a seizare>

10. Plaintiff submitted an oral report and written report to her supervisors.

11. Thereafter, the supervisors including a project manager and a Human Resource manager
instructed Plaintiff to change her statement and lie about what she saw the nurse do with the
detainee prior-to the seizure.

12. Plaintiff was asked to change her statement to make the event seem as-if the nurse was
helping the detainee and not hurting the detainee.

13. Plaintiff was shown a video of the incident and the manager insisted the event happened
in a way that Plaintiff did not view the incident.

i4. Plaintiff refused to change her oral and written statement and refused to lie as requested
by Defendant through its agents during an official investigation by Defendant.

15. Plaintiff complained to the manager and the HR department about not wanting to lie.

16. Plaintiff refused to obey an order that would have required her to violate a law, rule, or
regulation.

17. Based on her refusal, on February 5, 2019, Plaintiff was fired in retaliation for her refusal

to lie and/or based on her refusal to agree to obstructing justice in violation of Florida Statute
Case 1:20-cv-24775-BB Document 1-2 Entered on FLSD Docket 11/19/2020 Page 3 of 28

843 and Federal law 18 U.S.C. Section 1512 or making false statements to federal officials in
vielation of 18 U.S.C Section 1001 and other state and federal laws concerning obstruction of
justice and/or making false statements to an agency of the federal government.

18. At all times throughout his employment, Plaintiff was qualified for her position and
performed ali duties in an exemplary fashion. Any reason proffered by Defendant for any action
taken against Plaintiff is merely pretext for unlawful retaliation.

COUNT I
Retaliation under the FWA

19. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 18
of this complaint as if set out in full herein.

20. At all times material hereto, Defendant employed ten or more persons and otherwise
qualified_as an “employer” under the FWA.

21. At all times material hereto, Defendant failed te comply with the FWA, which provides,
in relevant part: “An empioyer may not take any retaliatory personnel action against an employee
because the employee has: ... (3) Objected to, or refused to participate in, any activity, policy, or
practice of the employer which is in violation of a law, rule, or regulation.”

22. At all relevant times aforementioned, including at the time of Plaintiffs discharge,
Defendant, was aware of Plaintiff's rights as an employee, under Florida Laws and Regulations.

23. At the time of discharge, Plaintiff was qualified for and able to adequately perform the
essential job functions as required by Defendant.

24. Defendant’s discharge of Plaintiff's employment was directly and proximately caused by
the Defendant’s unjustified retaliation for Plaintiff's objections to illegal activities.

25. As a direct and proximate result of the Defendant’s intentional conduct, Plaintiff suffered

serious economic losses, physical injury, as well as mental pain and suffering.
Case 1:20-cv-24775-BB Document 1-2 Entered on FLSD Docket 11/19/2020 Page 4 of 28

26. Any allegedly justified reason for Plaintiff's discharge asserted by Defendant is a mere.
pretext for the actual reason for discharge—Plaintiff’s objections to the aforementioned illegal
activity.

27. The Defendant’s actions were malicious and were recklessly indifferent to the Plaintiff's
rights pursuant to the FWA which protects a person from retaliation for opposing illegal conduct.

28. The aforementioned actions of Defendants were done wantonly, willfully, maliciously
and with reckless disregard of the consequences of such actions.

WHEREFORE, Plaintiff respectfully requests that this court order the following:
A. Grant a permanent injunction enjoining Defendant its officers, successors, assigns,
and all persons in active concert or participation with it, from engaging in any

employment practice which violates the FWA.

os

Reinstate Plaintiff to the same position held before the retaliatory personnel-action, or

to an equivalent pcsition.

C. Reinstate full fringe benefits and seniority rights to Plaintiff.

D. Order Defendant to make Plaintiff whole, by compensating Plaintiff for lost wages,
benefits, including front pay, back pay with prejudgment interest and other
remuneration for physical-and mental pain, anguish, pain and humiliation from being
terminated due to objections to illegal activity.

E. Award any other compensation allowed by law including attorney’s fees pursuant te
Fla. Stat. § 448.104.

JURY DEMAND
Plaintiff demands trial by jury of all issues triable as of right by jury.

Dated October 2, 2020 Respectfully submitted,
Case 1:20-cv-24775-BB Document 1-2 Entered on FLSD Docket 11/19/2020 Page 5 of 28

/s/ Jason S. Remer

Jason S. Remer, Esq.

Florida Bar No.: 165580
jremer@rgpattorneys.com

REMER & GEORGES-PIERRE, PLLC
44 West Flagler Street, Suite 2200

Miami, FL 33130

Telephone: (305) 416-5000

Facsimile: (305) 416-5005
HARVEY RUVIN

 

MIAMI-DADE COUNTY CLERK OF THE COURTS

EXHIBIT

ce

 

Contact Us My Account =

 

CIVIL, FAMILY AND PROBATE COURTS ONLINE SYSTEM

 

TARIZA HOLMES VS AKIMA GLOBAL SERVICES. LLC
Local Case Number: = 2020-022195-CA-01
State Case Number: —132020CA022195000001
Consolidated Case No.: N/A

Case Status: OPEN

§ Parties
# Hearing Details
R\ Dockets

Docket
Number Date Book/Page Entry

7 11/12/2020 Answer
and
Affirmative
Defense

10/16/2020 20 Day
Summons
Issued

bi 6 10/16/2020 ESummons
20 Day
Issued

5 10/16/2020 Receipt:

4 10/16/2020 Receipt:

b 3 10/15/2020 (M) 20 Day
(Q
Summons
(Sub)
Received

2 10/14/2020 Complaint

& 1 10/14/2020 Civil Cover
Sheet -

Claim
Amount

Event
Type

Event

Service

Event

Event

Event

Event

Event

Event

Filing Date: 10/14/2020
Judicial Section: CA09

Case Type: Discrimination - Employment or Other

Total Of Parties: 2. “F
Total Of Hearings: 0 +

Total Of Dockets:8 ™

Comments

Parties: Akima Global Services. LLC

RECEIPT#:2680186 AMT PAID:$10.00 NAME:JASON S REMER 44 W FLAGLER
ST STE 2200 MIAMI FL 33130-6807 COMMENT: ALLOCATION CODE
QUANTITY UNIT AMOUNT 3139-SUMMONS ISSUE FEE 1 $10.00 $10.00
TENDER TYPE:E-FILING ACH TENDER AMT:$10.00 RECEI

RECEIPT#:2680075 AMT PAID:$401.00 NAME:JASON S REMER 44 W
FLAGLER ST STE 2200 MIAMI FL 33130-6807 COMMENT: ALLOCATION
CODE QUANTITY UNIT AMOUNT 3100-CIRCUIT FILING FEE 1 $401.00
$401.00 TENDER TYPE:E-FILING ACH TENDER AMT:$401.00 RE

1/2
Case 1:20-cv-24775-BB Document 1-2 Entered on FLSD Docket 11/19/2020 Page 7 of 28

 

Please be advised:

The Clerk's Office makes every effort to ensure the accuracy of the following information; however it makes no warranties or representations whatsoever regarding the
completeness, accuracy, or timeliness of such information and data. Information on this website has been posted with the intent that it be readily available for personal
and public non-commercial (educational) use and to provide the public with direct online access to information in the Miami-Dade Clerk's Office information systems.
Other than making limited copies of this website's content, you may not reproduce, retransmit, redistribute, upload or post any part of this website, including the
contents thereof, in any form or by any means, or store it in any information storage and retrieval system, without prior written permission from the Miami-Dade Clerk's
Office.

If you are interested in obtaining permission to reproduce, retransmit or store any part of this website beyond that which you may use for personal use, as defined
above, visit our Web API Services. You can review the complete Miami-Dade County Disclaimer

 

©2020 Clerk of the Courts. All rights reserved.

 

2/2
Case 1:20-cv-24775-BB Document 1-2 Entered on FLSD Docket 11/19/2020 Page 8 of 28
Filing # 114974640 E-Filed 10/14/2020 03:25:28 PM

FORM 1.997. CIVEL COVER SHEET

The civil cover sheet and the information contained in it neither replace nor supplement the filing
and service of pleadings or other documents as required by law. This form must be filed by the
plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
to section 25.075, Florida Statutes. (See instructions for-completion.)

 

L CASE STYLE

IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

Tariza Holmes

 

Plaintiff Case #
Judge
VS.
Akima Global Services. LLC
Defendant

 

Il. AMOUNT OF CLAIW
Please indicate the estimated amount of the claim, rounded-to the nearest doilar. The estimated amount of
the claim is requested for data collection and clerical-processing purposes only. The_amount of the claim
shall not be used for any other purpose.

_] $8,000 or less

LJ $8,001 - $30,000
_} $30,001- $50,000
Ci $50,001- $75,000
& $75,001 - $100,000
L] over $100,000.00

Il. TYPE OF CASE (If the case fits more than one type of case, select the most
definitive category.) If the most descriptive label is a subcategory (is indented under a broader
category), place an x on both the main category and subcategory lines.
Case 1:20-cv-24775-BB Document 1-2 Entered on FLSD Docket 11/19/2020 Page 9 of 28

CIRCUIT CIVIL

CO Condominium
O Contracts and indebtedness
O Eminent domain
O Auto negligence
O Negligence—other
O Business governance
C1 Business torts
© Environmental/Toxic tort
O Third party indemnification
6 Construction defect
© Mass tort
CO Negligent security
O Nursing home negligence
O Premises liability—commercial
D Premises liability—residential
O Products liability
€ Real Property/Mortgage foreclosure
[ Commercial foreclosure
Homestead residential foreclosure
“.Non-homestead residential foreclosure
C1 Other real property actions

(}Professional malpractice
CO Malpractice—business
O Malpractice—medical
O] Malpractice—other professional
& Other
Q Antitrust/Trade regulation
Q Business transactions
C Constitutional challenge—statute or ordinance
© Constitutional challenge—proposed amendment
C Corporate trusts
Discrimination—employment or other
0 Insurance claims
5 Intellectual property
2 Libel/Slander
C] Shareholder derivative action
0 Securities litigation
© Trade secrets
C Trust litigation

COUNTY CIVIL

C1 Small Claims up to $8,000
0 Civil
L] Real property/Mortgage foreclosure
Case 1:20-cv-24775-BB Document 1-2 Entered on FLSD Docket 11/19/2020 Page 10 of 28

C] Replevins
C1 Evictions

C Residential Evictions

[i Non-residential Evictions
[1 Other civil (non-monetary)

COMPLEX BUSINESS COURT

This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
Administrative Order. Yes ] No

IV. REMEDIES SOUGHT (check all that apply):
& Monetary;

& Nonmonetary declaratory or injunctive relief;

& Punitive

V. NUMBER OF CAUSES OF ACTION: [ ]
(Specify)

1

VI. IS THIS CASE A CLASS ACTION LAWSUIT?
CL] yes
no

VIT. HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
xX] no

OC yes If “yes,” list all related cases by name, case number, and-court.

VII. IS JURY TRIAL DEMANDED IN COMPLAINT?
i yes
L] no

I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
my knowledge and belief, and that I have read and will comply with the requirements of
Florida Rule of Judicial Administration 2.425,

Signature: s/ Jason S Remer Fla. Bar # 165580
Attorney or party (Bar # if attorney)
Jason S Remer 10/14/2020
(type or print name) Date
Case 1:20-cv-24775-BB Document 1-2 Entered on FLSD Docket 11/19/2020 Page 11 of 28
Filing # 115007813 E-Filed 10/15/2020 09:51:03 AM

IN THE CIRCUIT COURT OF THE
11TH JUDICIAL CIRCUIT IN AND FOR
MIAMI-DADE COUNTY, FLORIDA

TARIZA HOLMES
Plaintiff,

vs. Case No.: 2020-022195-CA-01
AKIMA GLOBAL SERVICES, LLC,

Defendant.
/

SUMMONS IN A CIVIL CASE

TO: AKIMA GLOBAL SERVICES, LLC through its Registered Agent:

C T CORPORATION SYSTEM
1200 SOUTH PINE ISLAND ROAD
PLANTATION, FL 33324

YOU ARE HEREBY SUMMONED and required to-serve upon PLAINTIFF’S ATTORNEY

JASON S. REMER; ESQ.

REMER & GEORGES-PIERRE, PLLC.
44 WEST FLAGLER STREET

SUITE 2200

MIAMI, FL 33130

an answer to the complaint which is herewith served upon you, within 20 days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default
will be taken against you for the relief demanded in the complaint. You must also file your
answer with the Clerk of this Court within a reasonable period of time after service.

 

CLERK DATE

 

(BY) DEPUTY: CLERK
   

Case 1:20-cv-24775-BB Document 1-2 Entered on FLSD Docket 11/19/2q@?
Filing # 116537292 E-Filed 11/12/2020 10:23:48 AM EXHIBIT

IN THE CIRCUIT COURT OF THE
ELEVENTH JUDICIAL CIRCUIT, IN AND
FOR MIAMI-DADE COUNTY, FLORIDA

TARIZA HOLMES, CASE NO.: 2020-022195-CA-01
Plaintiff,
Vv.

AKIMA GLOBAL SERVICES, LLC,
Defendant.

 

DEFENDANT’S ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT

 

COMES NOW, Akima Global Services, LLC (“AGS” or “Defendant’’), by and through
its undersigned counsel of record, and submits this Answer and Defenses to Plaintiff’s Complaint:
COMPLAINT

1. Defendant admits that Plaintiff has filed this civil action seeking declaratory and
injunctive relief and monetary damages pursuant to Florida Statutes §448.101-448.102. Defendant
denies that Plaintiff is entitled to any relief requested in the Complaint.

2. Defendant is without knowledge or information to respond to the allegations in this
paragraph, and therefore, denies the allegations contained in Paragraph 2.

3. Defendant admits that it conducts business in Miami-Dade County, Florida but
denies that it is a corporation. Except as expressly admitted, Defendant denies the allegations
contained in Paragraph 3.

4. Defendant is without knowledge or information to respond to the allegations in this
paragraph, and therefore, denies the allegations contained in Paragraph 4.

5. Defendant is without knowledge or information to respond to the allegations in this

paragraph, and therefore, denies the allegations contained in Paragraph 5.
Case 1:20-cv-24775-BB Document 1-2 Entered on FLSD Docket 11/19/2020 Page 13 of 28

FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

6. Defendant admits that Plaintiff began working for Defendant in 2015 and was
terminated on/around February 5, 2019. Defendant further admits that Plaintiff held the positions
of Detention Technician and/or Detention Officer during her employment with Defendant. Except
as expressly admitted, Defendant denies the allegations contained in Paragraph 6.

7, Admitted.

8. Defendant is without knowledge or information to respond to the allegations in this
paragraph, and therefore, denies the allegations contained in Paragraph 8.

9. Defendant is without knowledge or information to respond to the allegations in this
paragraph, and therefore, denies the allegations contained in Paragraph 9.

10. Defendant admits that Plaintiff submitted a written report. Defendant is without
knowledge or information to respond to the remaining allegations in this paragraph and on that

basis denies.

11. Denied.
12. Denied.
13. Denied.
14. Denied.
15. Denied.
16. Denied.
17. Denied.
18. Denied.

COUNT 1
Retaliation under the FWA

19, Defendant re-alleges its responses to Paragraphs 1-18.
Case 1:20-cv-24775-BB Document 1-2 Entered on FLSD Docket 11/19/2020 Page 14 of 28

20. Admitted.
21. Denied.
22. Defendant admits that it is aware of employee rights but denies that Plaintiff's rights

were violated. Except as expressly admitted, denied.

23. Denied.
24, Denied.
25. Denied.
26. Denied.
27. Denied.
28. Denied.

PRAYER FOR RELIEF
The allegations contained in Plaintiff's Prayer for Relief (Subsections A-E) do not require
a response on the part of Defendant. To the extent a response is required, however, Defendant
denies that Plaintiff is entitled to any judgments or relief whatsoever, including the relief requested
in its Prayer for Relief.

AFFIRMATIVE AND OTHER DEFENSES

 

1. Plaintiff has failed to state a claim upon which relief may be granted.

2. Some or all of Plaintiff's clatms may be barred by laches or applicable statutes of
limitation and/or her failure to timely exhaust administrative prerequisites and conditions
precedent to filing suit.

3. Plaintiff cannot establish a prima facie case of retaliation under the Florida

Whistleblower Act (FWA).
Case 1:20-cv-24775-BB Document 1-2 Entered on FLSD Docket 11/19/2020 Page 15 of 28

4. Plaintiff was an at-will employee. All actions taken by Defendant were for
legitimate, lawful, non-retaliatory reasons and were in no way based upon the Plaintiffs alleged
rights under the FWA, if any.

5. Plaintiff has suffered no damages. In the alternative, Plaintiff has failed to mitigate
her damages, and/or her damages are subject to or barred by offset, set-off, credit, waiver, estoppel,

ratification, or acquiescence, and she is entitled to only one satisfaction for any unlawful action or

omission.

6. Plaintiff would be unjustly enriched if allowed to recover on her Complaint.

7. Defendant denies that Plaintiffhas sustained any damages as a result of Defendant’s
conduct.

8. Plaintiff is not entitled to costs, interest, or any other form of relief, including but

not limited to injunction, reinstatement of any kind, or attorney’s fees.

9. Defendant’s actions were based on good, sufficient, and legal cause, upon
reasonable grounds or justification, and were taken in good faith and without malice or intent.

10. Plaintiffs claim may be preempted per federal law.

11. Plaintiff's claims are barred because Defendant did not violate any law which
would make this claim actionable.

12. Plaintiff's claims are barred because she cannot show that she engaged in any
activity protected under the FWA or that she had a good faith, objectively reasonable belief that
her activity was protected under the FWA.

13. Plaintiff's claims are barred because she failed to notify Defendant about any illegal

activity, policy, or practice.
Case 1:20-cv-24775-BB Document 1-2 Entered on FLSD Docket 11/19/2020 Page 16 of 28

14. By failing to inform Defendant in a timely manner of the purported conduct
described in the Complaint, Plaintiff caused or contributed to some or all of the damages and
injuries alleged.

15. Defendant is not liable for conduct as alleged by Plaintiff of which it had no
knowledge, and against which it maintains an express policy prohibiting retaliation that is
effectively disseminated.

16. Defendant is not liable to Plaintiff for any damages, including but not limited to
any compensatory damages allowable by law, because it did not authorize or ratify the conduct
alleged by Plaintiff. To the extent Plaintiffs cause of action is based upon any alleged conduct or
act engaged in by Defendant employees, any such actions were outside the course and scope of
their employment, their reasons for acting in any such manner were strictly for personal reasons,
and their actions did not arise in the course of performance of their job duties.

17, Plaintiffs claims for damages, if any, are subject to any and all applicable statutory
caps or other limitations on damages.

18. At all times, Defendant has made good faith efforts to comply with the FWA. Any
alleged FWA violations were not willful. Defendant acted in good faith, with reasonable grounds
for believing that its actions, inactions or omissions were not in violation of the FWA. Any
complained-of act or omission was in good-faith conformity with and in reliance on applicable
law.

19. Defendant denies that it violated any statute referenced in Plaintiff's claim. All of
Defendant’s employment actions affecting Plaintiff were taken for legitimate business reasons,
were taken for non-retaliatory reasons, and/or were based on reasonable factors completely

unrelated to Plaintiff's alleged participation in a protected activity or any other purported rights
Case 1:20-cv-24775-BB Document 1-2 Entered on FLSD Docket 11/19/2020 Page 17 of 28

protected by law. In the alternative, Defendant would have taken the same employment actions
against Plaintiff in the absence of any impermissible reasons, factors, or motives.

20. Defendant did not retaliate against Plaintiff as a result of her alleged participation
in a protected activity and Plaintiff's alleged participation in a protected activity was not the reason
for any action taken by Defendant.

21. Defendant reserves the right to assert any additional affirmative defenses and any
counterclaims, crossclaims, and/or third party demands it may discover during the course of
additional investigation and discovery.

WHEREFORE, Defendant respectfully requests that after due proceedings, the Court
enter judgment in its favor, dismissing all of Plaintiff's claims with prejudice and awarding

Defendant costs of this proceeding, including reasonable attorney’s fees.

COUNSEL FOR DEFENDANT

/s/ Heather F. Crow

Heather F. Crow, Esq.

Florida Bar No.: 115437

THE KULLMAN FIRM

2915 Kerry Forest Parkway, Suite 101
Tallahassee, FL 32309

T: (850) 296-1953 | F: (504) 596-4189
hfc@kullmanlaw.com

Counsel for Defendant,
AKIMA GLOBAL SERVICES, LLC
Case 1:20-cv-24775-BB Document 1-2 Entered on FLSD Docket 11/19/2020 Page 18 of 28

CERTIFICATE OF SERVICE
I hereby certify that I have on this 12" day of November, 2020, electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to the following:

COUNSEL FOR PLAINTIFF
Jason S. Remer (FL Bar No. 165580)
REMER & GEORGES-PIERRE, PLLC
44 West Flagler Street, Suite 2200
Miami, FL 33130
Telephone: (305) 416 5000
Facsimile: (305) 416 5005
/s/ Heather F. Crow
THE KULLMAN FIRM
Case 1:20-cv-24775-BB Document 1-2 Entered on FLSD Docket 11/19/2020 Page 19 of 28

      
   

  

DEFENDANT'S
EXHIBIT

ae

UNITED STATES DISTRICT COURT
SGUTHERN DISTRICT OF FLORIDA

 

TARIZA HOLMES,
Plaintiff, No.

V.
AKIMA GLOBAL SERVICES, LLC,

Defendant.

 

 

DECLARATION OF LORETTA R. GRADY
Pursuant to 28 U.S.C. § 1746, I, Loretta R. Grady, make the following
declarations:

i. J. am-over 18 years of age, suffer no legai disabilities, and am otherwise
competent to make this declaration. I have personal knowledge of the facts
stated herein and they are all true and correct.

2. |.am employed by Akima,LLC as the Senior Director, HR Operations and
have held this position since 7/27/2015. As Senior Director, HR Operations,
I have access to the personnel files and employment data for current and
former employees of Akima, LLC’s subsidiaries, including Akima Global

Services, LLC (“AGS”).
Case 1:20-cv-24775-BB Document 1-2 Entered on FLSD Docket 11/19/2020 Page 20 of 28

3. I am competent to testify to all of the facts stated in this Declaration either
hrough personal knowledge or my review of records kept in the ordinary
course of business.

4. The following information is based on my review of the personnel records for
former employee and Plaintiff Tariza Holmes as well as my knowledge of the
company.

5. Plaintiff was initially hired by AGS in 2015 and worked until her termination
in 2019.

6. At the time of her termination, Plaintiff earned $30.49 per hour and was
employed on a full-time basis.

7. During her entire employment, Plaintiff listed her residence in the State of
Florida.

8. Plaintiff's employment with AGS ended on February 5, 2019.

I declare under penalty of perjury of the laws of the United States that the foregoing

ts true and correct.

EXECUTED on the 9" day of November, 2020.

 

Loretta R. Grady
11No0/202€C ase 1:20-cv-24775-BB Docuriesitnb!Zorfsrteretuents bSPdetkhatithshe/2020 Page 21 of 28

 

Staie of Alaska / Commerce / Corporations, Business, and Professional Licensing / Search & Database Download /

Corporations / Entity Details

ENTITY DETAILS

Name(s)
ae
eae

are poste essen
Akima Global Services, LLC

DEFENDANT’
EXHIBIT ©

 

 

 

Entity Type:

Entity #:

Status:

AK Formed Date:
DBuration/Expiration:

Home State:

Next Biennial Report Due:
Entity Mailing Address:

Entity Physical Address:

Registered Agent

Agent Name:
Registered Mailing Address:

Registered Physical Address:

Limited Liability Company
125168

Good Standing

12/2/2009

Perpetual

ALASKA

1/272021 File Biennial Report

2553 DULLES VIEW DR STE 700, HERNDON, VA 20171

2553 DULLES VIEW DR STE 700, HERNDON, VA 20171

CT Corporation System

9360 GLACIER HWY STE 202, JUNEAU, AK 99801

9360 GLACIER HWY STE 202, JUNEAU, AK 99801

 

 

 

 

 

Officials
(JShow Former
AK Entity # Name Titles Owned
83572D Akima, LLC ~ Member 100.00
On tahisigoher Janine nego coe
“Laura Mitchell Manager

https://www.commerce.alaska.gov/cbp/main/Search/EntityDetail/125168

1/3
TIN0/2020° ase 1:20-cv-24775-BB_ DocuRhit#?t Soper per IPEEL SDP Benet E1919/2020 Page 22 of 28
AK Entity # Name Titles Owned

William Monet ‘Manager

 

 

 

Filed Documents

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

https:/Awww.commerce.alaska.gov/cbp/main/Search/EntityDetail/125168

 

Date Filed Type Filing ‘Certificate
12/02/2608 Creation Filing Click to View

42/04/2009 initial Report Click to View .

42/27/201 0 Biennial Report Click to View |

4/02/2012 Certificate of Compliance Click to View

1 oN 7/2012 ‘Agent Change Click to View .
12/19/2012 Biennial Report ~ Click to View
4/09/2013 _ Certificate of Compliance Click to View
3/11/2013 Certificate of Compliance Click to View
3h 4/2013 Certifi cate of Compli ance Click to View
6/17/201 3 - "Certificate of of Compliance - Click to View
4 (27/2014 — ‘Certificate of F Compliance | Click to View
8/01/2014 Certificate of Compliance Click to View
12/08/2014 Biennial Report | Click to View -
12/10/2014 : ~ Agent Change Click to View

5/ 1 2/201 5 - Certificate of Compliance . . Click to View
9/22/2015 Certificate of Compliance Click to View :
12/04/2015 Certificate of Compliance ‘Click to View
2/02/2016 —=SCerrtificatte of Compliance _ Clickto View
12/21/2016 —_ Biennial Report “ClickioView —
20/2017 ‘Certificate of Compliance | Click to View
3/21/2017 Certificate of Compliance Click to View
3/21 (2017 Certificate of Compliance Cli ck to View
6/20/2017 Certificate of Compliance : Clic lick to. View oo
6/23/2017 - "Certificate of Compliance - Click to View -
9/45/2017 Certificate of Compliance Click to View
12/18/2017 Ceriificate of Compliance Click to Vie

3/1 5/2018 . Certificate of Compliance | Cli ck to Vie

6/1 5/201 8 "Certificate of Compliance. . Click to Vie
8/20/2018 Change of Officials Click to View

9/12/2018 Certificate of Compliance Click to View
42/07/2041 a Biennial Report Click to View |

71 6/201 9 Certificate of Compliance Click to View
8/05/2019 Entity Address Change Click to View

42/03/2019 Certificate of Compliance

Click to View :

2i3
Tme/202 ase 1:20-cv-24775-BB Docurhéri Rl SoraAtereR enrres Deke ttrAre/2020 Page 23 of 28

COPYRIGHT © STATE OF ALASKA - DEPARTMENT OF COMMERCE, COMMUNITY, AND ECONOMIC DEVELOPMENT -

https:/Avww.commerce.alaska.gov/cbp/main/Search/EntityDetail/125168 3/3
Tmomoeease 1:20-cv-24775-BB Docurhétit et Sorante eR anTF ES Btn tarsrg/2020 Page 24 of 28

 

 

State of Alaska / Commerce / Corporations, Business, and Professional Licensing / Search & Database Download /
Corporations / Entity Details

ENTITY DETAILS

 

 

 

 

 

 

Name(s)

a sunnier coe Name
Legal Name Akima, LLC

Previous Legal Name TKC MANAGEMENT SERVICES, LLC

Previous Legal Name Qivlig LLC

 

Entity Type: Limited Liability Company
Entity #: 83572D
Status: Good Standing
AK Formed Date: 11/14/2003

Duration/Expiration: Perpetual

Home State: ALASKA
Next Biennial Report Due: 1/2/2021 File Biennial Report
Entity Mailing Address: 2553 DULLES VIEW DR STE 700, HERNDON, VA 20171

Entity Physical Address: 2553 DULLES VIEW DR STE 700, HERNDON, VA 20171

Registered Agent

Agent Name: CT Corporation System.
Registered Mailing Address: 9360 GLACIER HWY, STE 202, JUNEAU, AK 99801

Registered Physical Address: 9360 GLACIER HWY, STE 202, JUNEAU, AK 99801

 

 

 

Officials

(JShow Former
AK Entity # Name Titles Owned
17038D NANA REGIONAL CORPORATION, INC. Member 100.00

 

hitps:/Avww.commerce.alaska.gov/cbp/main/Search/EntityDetail/83572D 1/3
Filed Documents

 

 

11/10/2020C ase 1:20-cv-24775-BB DOcuPiysiat 4 -Gomdatites: euspepen GDB salebicerisik9/2020 Page 25 of 28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pate Eiled Type _ Filing ncaa
11/14/2003 Creation Filing - Click to View OO
4/28/2005 Biennial Report Click to View

8/30/2006 Change of Officials Click to View

11/24/2006 Amendment ‘Click to View Click to View
1100/2007 ‘Biennial Report On oViow eee

11/ 1 3/2007 ‘Change of Officials Click to View
1/02/2009 ‘Biennial Report Click to View

42/08/2009 ‘Change of Officials Click to View

6/14/2010 Change of Officials Click to View

12/27/2010 Biennial Report Click to View
12/12/2011 == Amendment Click to View Click to View
2/22/2012 | Change of Officials ‘Click to View
7/43/2042. ‘Certificate of Compliance _ | Click to View
9/27/2012 ~~~ Survivor Click to View “Click to View
9/27/2014 Survivor | Click to View ‘Click to View
12/17/2012 ' Agent Change Click to View
12/21/2012 Biennial Report Click to View.

3/41/2673 Certificate of Compliance Click to View
3/14/2013 Certificate of Cempliance Click to View
3/14/2013 Certificate-cf Compliance Click to View
2/11/2014 Certificate of Compliance Click to View
2/10/2014 Agent Change / “Click toView SO

1/05/2015 Biennial Report Click to View
3/12/2015 Certificate of Compliance Click to View
6/18/2015 Change of Officials Click fo View OO
IDOE Bs envial Report how
3/21/2017 Certificate of Compliance | Click to View
6/23/2017 Certificate of Compliance Click to View
9/15/2017 Certificate of Compliance Click to View
(12/1 8/204 7 Certificate of Compliance Click to View
3/09/2018 Oo ‘Certificate of Compliance ‘Click to View
3/15/2018 Certificate of Compliance Click to View
ei 5/2018 - Certificate of Compliance Click to View
‘g0)0018 a nf Officials “yg
9/12/2018 : . Certificate of Compliance a . : Click to View
42/13/2018 Biennial Report Click to View Oo
8/05/2019 Entity Adcress Change Click to View

8/09/2019 Certificate of Compliance Click io View

 

 

https://Awww.commerce.alaska.gov/cbp/main/Search/EntityDetail/83572D

ala
t110/2020C ase 1:20-cv-24775-BB Docuhiesiat f-opeatterausor SP Beektitisi9/2020 Page 26 of 28

 

 

 

 

 

 

 

 

Date Filed Type Filing Certificate
8/23/2019 Certificate of Compliance Click to View
2/26/2020 Certificate of Compliance: Click to View
9/30/2020 Amendment | ‘Click to View Click to View
9130/2020 Change of Officials . Click to View Sn
10/16/2020 Certificate-of Compliance Click to View

 

COPYRIGHT © STATE OF ALASKA - DEPARTMENT OF COMMERCE, COMMUNITY, AND ECONOMIC DEVELOPMENT -

https:/Awww.commerce.alaska.gov/cbp/main/Search/EntityDetail/83572D 3/3
ase 1:20-cv-24775-BB Document 1-2 Entered on FLSD Docket 11/19/2020 Page 27 of 28

DEFENDANT'S
EXHIBIT

Ee

 
  
 

  
 
 

IN THE CIRCUIT COURT OF THE
ELEVENTH JUDICIAL CIRCUIT, IN
AND FOR MIAMI-DADE COUNTY,
FLORIDA

 

CASE NO.: 2020-022195-CA-01
FLA BAR NO.: 115437

TARIZA HOLMES,

Plaintiff,

AKIMA GLOBAL SERVICES, LLC,
Defendant.
/
NOTICE TO STATE COURT OF REMOVAL OF CIVIL ACTION
PLEASE TAKE NOTICE that on the 19th day of November, 2020, Defendant Akima
Global Services, LLC, filed a Notice of Removal, a copy of which is attached hereto, with the
United States District Court for the Southern District of Florida. This case is now removed to the
United States District Court for the Southern District of Florida.
Respectfully submitted on this 19th day of November, 2020.
/s/ Heather F. Crow
Heather F. Crow, Esq.
Florida Bar No.: 115437
THE KULLMAN FIRM
2915 Kerry Forest Parkway, Suite 101
Tallahassee, FL 32309
T: (850) 296-4189] F: (504) 596-4189

hfc@kullmanlaw.com

Counsel for Defendant,
AKIMA GLOBAL SERVICES, LLC
Case 1:20-cv-24775-BB Document 1-2 Entered on FLSD Docket 11/19/2020 Page 28 of 28

CERTIFICATE OF SERVICE
I certify that on the 19th day of November, 2020, I caused to be served the foregoing
pleading by U.S. mail, postage prepaid, and/or by using the Court’s CM/ECF system, on the
following parties:

Jason S. Remer (FL Bar No. 165580)
REMER & GEORGES-PIERRE, PLLC
44 West Flagler Street, Suite 220
Miami, FL 33130
Telephone: (305) 416-5000
Facsimile: (305) 416-5005

/s/ Heather F. Crow
Heather F. Crow, Esq.
